25 N.J. 130 (1957)
135 A.2d 321
IN THE MATTER OF SAUL A. KELLER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued October 14, 1957.
Decided October 21, 1957.
*131 For the order: Mr. Frederick C. Vonhof.
PER CURIAM.
The respondent Saul A. Keller was convicted in the United States District Court for the District of New Jersey, 145 F. Supp. 692, on an indictment charging the offense of aiding and abetting in the filing of a false Federal Housing Administration Certificate. An order to show cause why he should not be disciplined issued and on its return he represented to the court that he would appeal from the judgment of conviction after being sentenced. An order was then entered suspending the respondent until further order. 23 N.J. 130 (1957).
The respondent has been sentenced and the time for appeal has passed without an appeal having been taken. A further order to show cause was duly served and upon its return neither the respondent nor anyone in his behalf appeared. The name of respondent will be stricken from the roll of attorneys-at-law.
For disbarment  Chief Justice WEINTRAUB, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and FRANCIS  7.
Opposed  None.